Citation Nr: 1602219	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-28 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to service connection for a skin disability, to include eczema and dermatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from June 1987 to June 1991; served in the Air National Guard of North Carolina and as a reserve of the United States Air Force from July 1992 to October 1994; and, served in the United States Army from October 1994 to October 2010.  

These matters come to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2011, a statement of the case was issued in September 2013, and a substantive appeal was received in October 2013.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a December 2015 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  12/14/2015 VA 21-526EZ Fully Developed Claim.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran testified that he seeks treatment at the Huntsville and Birmingham VA Medical Centers (VAMCs).  The Veteran's treatment records must be associated with the virtual folder.

The Veteran also testified that he sought treatment at Flowers Hospital in Dothan, Alabama and Enterprise Hospital for his complaints of chest pain.  After obtaining an appropriate release from the Veteran, such records should be requested.  

Disability manifested by chest pain

A June 1998 service examination reflects complaints of palpitations/pounding heart.  6/21/2010 Virtual VA entry, STR-Medical (#2) at 27.  A May 2001 service record reflects costochondritis, left chest wall.  6/21/2010 Virtual VA entry, STR-Medical (#3) at 84.  A January 2009 service record reflects complaints of left sided chest, muscular, and a cardiac disability was ruled out.  6/21/2010 Virtual VA entry, STR-Medical (#4) at 25.  A May 2009 CT reflects a normal chest.  6/21/2010 Virtual VA entry, STR-Medical (#5) at 25.  A June 2009 service record reflects atypical chest pain.  6/21/2010 Virtual VA entry, STR-Medical (#4) at 3.  An ECG showed sinus bradycardia, left atrial enlargement.  Id. at 8.  An April 2010 Cardiac Catheterization Report was normal.  Id. at 104.  The April 2010 separation physical reflects a notation of atypical chest pain.  6/21/2010 Virtual VA entry, STR-Medical (#5) at 86.

In December 2010, the Veteran underwent a VA examination.  12/13/2010 Virtual VA entry, VA Examination (#2) at 2.  He reported daily intermittent "fluttering" chest pain and occasionally burning chest pain lasting hours.  He denied gastrointestinal symptoms.  There is no specific diagnosis related these reported complaints contained in the report.

An October 2013 private treatment record reflects an assessment of chest pain, unspecified.  The examiner noted that the Veteran has been struggling with this problem for a long time and has had numerous cardiac work-ups which always were good.  The examiner noted that the Veteran had a left shoulder injury while deployed and even though this injury has healed, he likely has residual neuropathy which may be responsible for his persistent chest pains.  10/03/2013 VBMS entry, Medical Treatment Record-Non-Government Facility.

The Board notes that service connection is in effect for left shoulder impingement status post-surgical repair, rated 10 percent disabling.

At the Board hearing, the Veteran testified that he suffers from chest pain which began in service.  11/20/2015 VBMS entry, Hearing Testimony at 2.  

The Veteran should be afforded a VA examination to assess whether he has a disability manifested by chest pain due to service or due to a service-connected disability.

Skin disability

A January 2003 service record reflects eczema on the feet.  06/21/2010 Virtual VA entry, STR-Medical (#2) at 78.  An August 2003 service record reflects dermatitis or eczema, not otherwise specified, both feet.  06/21/2010 Virtual VA entry, STR-Medical (#3) at 55.  A January 2004 service treatment record reflects possible eczema on the feet prior to deployment to Iraq.  06/21/2010 Virtual VA entry, STR-Medical (#2) at 70.  The April 2010 separation examination reflects eczema.  06/21/2010 Virtual VA entry, STR-Medical (#5) at 86.  

In December 2010, the Veteran underwent a VA examination.  12/13/2010 Virtual VA entry, VA Examination (#2) at 1.  He reported an itchy rash on his thigh and foot prior to deployment in 2003.  He reportedly had been treated for eczema.  Post-service he has had intermittent flares involving the bilateral thighs, left calf, and right foot.  While the examiner diagnosed eczema, no specific objective findings were recorded with regard to this condition; rather, there was a finding that the condition was asymptomatic.  

The Veteran testified that he experiences a skin condition affecting the calf, shins, and thighs every two months.  11/20/2015 VBMS entry, Hearing Testimony at 9.  

The Veteran should be afforded a VA examination to assess whether he has a chronic skin disability affecting the legs and feet which is due to his in-service eczema.  If a Veteran's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage.  Ardison v. Brown, 6 Vet.App. 405, 408 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining an appropriate release from the Veteran, request records from the following medical facilities:

a)  Flowers Hospital in Dothan, Alabama; and

b) Enterprise Hospital.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed disability manifested by chest pain.  It is imperative that the Virtual folders be made available to and be reviewed by the examiner.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Does the Veteran have a disability, cardiac or otherwise, manifested by chest pain?  

Consideration should be given to the diagnoses reflected in the service treatment records and the October 2013 private treatment record.

b)  Is a disability manifested by chest pain at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include the in-service notations of chest pain?

c)  Is a disability manifested by chest pain at least as likely as not (50 percent or greater probability) caused by a left shoulder disability.  

d)  Has a disability manifested by chest pain at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a left shoulder disability? 

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA dermatology examination with a physician to ascertain the nature and etiology of his eczema affecting the lower extremities.  To the extent possible, such examination should be scheduled at a time when the disability is active.  It is imperative that the Virtual folders be made available to and be reviewed by the examiner.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Does the Veteran have a skin disability affecting the lower extremities, to include the thighs, calf, shins, and feet?

b)  Is a skin disability at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include the in-service notations of eczema?

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  If either of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






